Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      Status of Claims
This is in response to applicant’s filing date of May 5, 2020. Claims 1-6 are currently pending.
                                                                        Priority
Applicant’s claim for the benefit of a prior-filed application, 15/793700 filed on 10/25/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
                                                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                                                         Claim Rejections – 35 U.S.C. §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Lathrop et al (US-20170219364-A1)(“ Lathrop”) and Katzer et al (US-20100312466-A1)(“Katzer”).
As per claim 1, Lathrop discloses an  autonomous vehicle (Figure 2) comprising:
 one or more sensors for detecting an object in an environment surrounding the autonomous vehicle (Lathrop in Para. [0021] discloses sensors such as Lidar, GPS, computer vision,  and the like; in Para. [0022] there is disclosed sensors such as accelerometers, gyroscope and the like for the purposes of detecting the environment around the vehicle);
 a vehicle computing system comprising one or more processors, wherein the vehicle computing system is programmed or configured (Lathrop at Para. [0057] discloses a processing system such as “processing unit 712 configured to perform numerous tasks in accordance with the automatic driving route planning described above. Processing unit 712 may comprise a single dedicated hardware component, or multiple dedicated hardware components. Alternatively, the processing unit 712 may be incorporated into an integrated vehicle computing system or a vehicle navigation system. “) to:
 receive canonical route data associated with at least one canonical route (Lathrop at Para. [0059] discloses “Once a user has selected a desired route, the data corresponding to the selected route is sent to the navigation system 702. The navigation system 702 displays the selected route on an in-vehicle display screen.”) , wherein the at least one canonical route comprises at least one roadway connected with another roadway in a plurality of roadways in a geographic location (Lathrop at Para. [0040] discloses “application is designed such that it will query all drivable roadways (e.g., in United States, other countries, etc.) for necessary data used for calculating a vehicle's position and orientation. Such data includes, but is not limited to, LIDAR, radar, acoustic/ultrasonic, GPS, Car-to-x, street-view, aerial and space photography.”) that satisfies at least one route optimization function  derived based on trip data (Lathrop at Para. [0062] discloses “algorithms and interfaces that perform optimization of route planning”.) associated with one or more traversals of the plurality of roadways in a geographic location by one or more autonomous vehicles; and
While disclosing the optimization of route data based on trip data from a probe vehicle, Lathrop does not explicitly discloses that the trip data is associated with one or more traversals of the plurality of roadways in a geographic location by one or more autonomous vehicles. 
Katzer in the same field of endeavor discloses a system and method for determining a route from a start to an end location where the method assigns a penalty attribute to one or more segments along the route for such conditions as road construction, accidents, or heavy traffic. See Abstract and Figure 2. Katzer in Figure 1 discloses the use of a road profile memory 58 that stores historical data of the “driving behavior of an individual user or a group of users with respect to individual roads in order to take into account realistic driving behavior profiles of the roads in the route planning”. Para. [0078]. 
In particular, Katzer discloses trip data associated with one or more traversals of the plurality of roadways in a geographic location by one or more autonomous vehicles (Katzer at Para. [0017] discloses “historical data of the user or group of users can be taken into account, and routes other than those provided by the conventional navigation devices are provided, so that a route can be selected which will not equally be selected by most of the other traffic participants.”).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Lathrop to include the calculating of alternative route using historical traffic data of Katzer, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the calculating of alternate route using traffic data of Katzer with the route driving planner of Lathrop, since Katzer states, in Para. [0007], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver since it would “take into account different traffic flow speeds which regard driving behaviors of the relevant user, a group of users or time-of-day-specific traffic conditions”.
control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the at least one canonical route (Lathrop at Para. [0049] discloses “[o]nce a specific route is selected (e.g., by user selection), the selected route is displayed to the user and the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).  
As per claim 2, Lathrop and Katzer disclose an autonomous vehicle, wherein the trip data comprises at least one of the following:
 a number of interventions associated with the one or more traversals of the plurality of roadways in the geographic location by the one or more autonomous vehicles (Lathrop discloses in Para. [0028] receiving data “from a variety of sources (e.g., aerial, satellite, and terrestrial laser scans and photography, etc.) … to provide an accurate representation of the surrounding environment with respect to roads, buildings, structures, mountains, etc.”; and in Para. [0040]  aggregating so as to “obtain a most accurate depiction of the area surrounding the vehicle.”);
 a number of hazards associated with the one or more traversals of the plurality of roadways in the geographic location by the one or more autonomous vehicles (Lathrop discloses at Para. [0062] factors correlated to hazards such  as “safety” and “conditions as road construction, accidents, or heavy traffic.”);
 or any combination thereof (Lathrop at Para. [0056] discloses “the routes may be prioritized according to one or more characteristics, including routes that (i) afford the greatest amount of autonomous driving, (ii) provides for the least amount of travel time, and/or (iii) provide the shortest travel distance. One skilled in the art would appreciate that the results of an n-best list may be shown in many different ways.”).  
As per claim 3, Lathrop and Katzer disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 receive the trip data associated with the one or more traversals of the plurality of roadways in the geographic location by the one or more autonomous vehicles (Lathrop at Para. [0057] discloses “the data collection unit 713 may be configured to receive data from a plurality of data sources including, but not limited to, a satellite source 722, a vehicle data source 724, and/or a probe car 726.” See Para. [0039] concerning car 726 and the received probe data.);
 generate the at least one canonical route based on the trip data (Lathrop at Paras. [0047]-[0048] and  at Figure 3, steps 304, 310, and 320, disclose the generation of a route which is “calculated using a routing algorithm”. Para. [0045]);
  provide the canonical route data associated with the at least one canonical route (Lathrop at Para. [0048] discloses “results of the n-best list are then depicted in graphical format and may be displayed on an in-vehicle display screen or mobile device display screen in the format illustrated in FIG. 1 or presented in a text format (e.g., on a user's mobile device) for selection (322).”); and
 control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the at least one canonical route (Lathrop at Para. [0049] discloses “vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes).”).  
As per claim 4, Lathrop and Katzer disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 receive map data associated with a map of the geographic location (Lathrop at Para. [0040]:“ Using the data obtained from the data sources illustrated in FIG. 2, the system generates the map 100 illustrated in FIG. 1.”); and
 determine the plurality of roadways in the geographic location based on the map data and autonomy criteria (Lathrop at Para. [0040] “the system determines a number of possible routes (102, 104, 106) from the starting point/current location of the vehicle V to the destination 108.” Further in Para. [0009] Lathrop discloses an autonomy criteria called “percent autonomous value for each of the plurality of route segments of each of the plurality of routes”), wherein the autonomy criteria is associated with an indication of whether the autonomous vehicle can travel on the plurality of roadways (Lathrop at Para. [0044] “PA value for each route segment is calculated after data aggregation of the variable data sources used for calculating vehicle position and orientation.”). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop and Katzer as applied to claim 1 above, and further in view of  Hussain et al (US-20050216182-A1)(“Hussain”).
As per claim 5, Lathrop and Katzer disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 determine a subset of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the subset of roadways must be traversed in a route (Lathrop at Para. [0051] discloses “the b-method processing may be based on a specific PA value, and/or a PA value meeting or exceeding one or more thresholds.”);
Lathrop and Katzer do not explicitly disclose determine a shortest path, determine a shortest route, and determine a shortest route in the plurality of roadways.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In Particular, Hussain discloses determine a shortest path between each pair of roadways of the subset of roadways (Hussain at Para. [0057] “obtains the shortest road path between those road points.”);
 determine a shortest route in the subset of roadways that includes each roadway of the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 determine a shortest route in the plurality of roadways based on an order of the subset of roadways in the shortest route of the subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Lathrop as modified by the calculating of alternative route using historical traffic data of Katzer to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Lathrop as modified by the calculating of alternative route using historical traffic data of Katzer because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the at least one canonical route comprises roadways in the shortest route in the plurality of roadways (Lathrop at Paras. [0047]-[0048] and  at Figure 3, steps 304, 310, and 320, disclose the generation of a route which is “calculated using a routing algorithm”. Para. [0045]).  
As per claim 6, Lathrop and Katzer disclose an autonomous vehicle, wherein the vehicle computing system is further to:
  determine a trimmed set of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the trimmed set of roadways must not be traversed in a route (Lathrop at Para. [0033]:” it uses the heuristic to prune the search tree of unnecessary branches by comparing the minimum possible path distance (again the path distance from the source plus the minimal heuristic) through the given node with previous computed path lengths.”);
 determine a subset of roadways based on the trimmed set of roadways, wherein the subset of roadways comprises a largest strongly connected set of roadways remaining after removing the trimmed set of roadways from the plurality of roadways (Lathrop at Para. [0039]  discloses “a subset of the different routes that populates the area between the vehicle's current location and destination may have been stored (e.g., photographed, scanned, etc.).”);
Lathrop and Katzer do not explicitly disclose determine a shortest path, determine a shortest route, determine a shortest route in the plurality of roadways, and determining a random subsets of roadway.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In particular, Hussein discloses determine a shortest path between pairs of roadways in the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 Further, Hussein discloses determine, for each of a plurality of random subsets of roadways in the subset of roadways, a shortest route that includes each roadway of that random subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
apply an objective function derived based on the trip data to each of the shortest routes determined for each random subset of the plurality of random subsets of roadways to determine an objective function value for that shortest route (Hussein at Para. [0042]: ” the initial/seed population 202 is randomly produced. In a typical embodiment, the multi-objective optimization algorithm 208 includes an evolutionary algorithm, such as, for example and without limitation, a genetic algorithm.”);
 determine a preferred subset of roadways based on the objective function values of the plurality of shortest routes (Hussein at Para. [0043]: “candidate paths, one path is selected 205 for the mobile agent, the selection being at least partially based on a path selection heuristic 206.”);
 determine a shortest route in the plurality of roadways based on an order of the preferred subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussein at Para. [0059] discloses “the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.” Note that ACTB is defined in Para. [0048] as: “the path production heuristic 204 and the path selection heuristic 206 employed by the systems and methods described herein are generally referred to as Advocates and Critics for Tactical Behaviors (ACTB).”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Lathrop as modified by the calculating of alternative route using historical traffic data of Katzer to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Lathrop as modified by the calculating of alternative route using historical traffic data of Katzer because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the at least one canonical route comprises roadways in the shortest route in the plurality of roadways (Lathrop at Paras. [0047]-[0048] and  at Figure 3, steps 304, 310, and 320, disclose the generation of a route which is “calculated using a routing algorithm”. Para. [0045]).    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ofer Fridman (US-20180025235-A1) relates to systems and methods for crowdsourcing a sparse map for autonomous vehicle navigation, systems and methods for distributing a crowdsourced sparse map for autonomous vehicle navigation.  See Abstract and Figure 24.
Al-Dahle et al (US-20170363430-A1) discloses system and method for autonomous navigation where the system routinely updates one or more virtual roadway portion characterizations of one or more roadway portions included in a route based upon monitoring successive manual navigations of the route. See Figure 7 and Abstract.
Lathrop et al (US-9688288-B1) discloses the adding of limitations when planning a route where autonomous driving is discouraged or prohibited and where the semi-autonomous vehicle may use a notification system in order to request a driver to perform manual driving within a geofence. See Abstract and Figure 1.
Joe Lindstrom (US-20130013599-A1) discloses  receiving position data relating to a plurality of reroute points and determining one or more clusters of reroute points based on the position data that could be updated. See Abstract.
Liu et al ( ACM Publication: “Adaptive collective routing using gaussian process dynamic congestion models.”) discloses the optimization of canonical routes. See at least Section 5.
                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661